 SECURITY GUARD SERVICE, INC.33No response to the notice to show cause was thereafter filed with theBoard.Accordingly, and for the reasons stated in the notice, weshall dismiss the complaint in its entirety.[The Board dismissed the complaint.]Security Guard Service, Inc.,PetitionerandGus Rallis.CaseNo. ^?8-UC-1.July 27,1965ORDER DENYING PETITION FOR CLARIFICATIONAND AMENDMENT OF CERTIFIED UNITOn September 17, 1964, the Regional Director for Region 28 certi-fiedGus Rallis as exclusive bargaining representative for a unit ofall guards employed by the Employer at the NASA site at Organ,New Mexico, excluding office clerical employees and supervisors asdefined in the National Labor Relations Act, as amended.1There-after, on January 15, 1965, the Employer filed a petition for unitclarification and amendment of certification in which it requests theNational Labor Relations Board to exclude shift supervisors or ser-geants from the previously certified bargaining unit on the groundthat events since the aforementioned certification show them to besupervisors as defined in the Act.A hearing was held upon the instant petition before Hearing OfficerL. L. Porterfield on February 8, 1965.All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed.The Employerfiled a brief which has been duly considered.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The supervisory status of the Employer's shift supervisors or ser-geants was one of the principal issues litigated in the representationproceeding in Case No. 28-RC-1211. In that proceeding, the Em-ployer took the position that sergeants should be excluded from theunit as supervisors, whereas the Petitioner contended they should beincluded as rank-and-file employees. In the Decision and Directionof Election in that case, issued August 19, 1964, the Regional Directordetermined that sergeants were not supervisors within the meaning of1 Case No.28-RC-1211.154 NLRB No. 5.206-446-66-vol. 154-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act and they accordingly were included in the unit.The Em-ployer did not request review of the Decision and the Petitioner wascertified as exclusive representative of the employees in the unit de-scribed above.On September 2, 1965, the Regional Director issued a complaintalleging a violation of Section 8(a) (3) arising out of the dischargeof one of the Employer's sergeants.2The Employer defended on theground that the sergeant admittedly discharged for union activity,was a supervisor rather than an employee under the Act. The hear-ing before the Trial Examiner was conducted on December 10 and 11,1964, and the petition herein was filed on January 15, 1965.At thehearing in this proceeding, the Employer introduced in evidence thetranscript of testimony in the unfair labor practice proceeding forthe purpose of showing the duties and responsibilities of shift super-visors.It thus appears that both cases present the issue of the super-visory status of guard sergeants.On March 10, 1965, Trial Examiner William E. Spencer issued hisDecision in Case No. 28-CA-1091 in which he found that shift super-visors or sergeants, such as the Charging Party involved therein,were not supervisors as defined in the Act.As of this date, we areadopting the carefully considered conclusions of Trial ExaminerSpencer in that case which are set forth in detail in his Decision.'And upon consideration of the entire record in this case, we havereached the conclusion, consistent with that arrived at in the unfairlabor practice proceeding, that shift supervisors or sergeants are notsupervisors as defined in the Act and should not be excluded fromthe certified unit.We shall accordingly deny the Petition for Clarifi-cation and Amendment of Certification.[The Board denied the petition for unit clarification.]2 Case No. 28-CA-1091.3Security Guard Service,Inc.,154 NLRB 8.RCA Communications,Inc.andOperating Engineers Local UnionNo. 3 International Union of Operating Engineers,AFL-CIO,Petitioner.Case No. 20-RC-6313.July 27,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer William F.Roche.The Hearing Officer's rulings made at the hearing are free154 NLRB No. 2.